FILED
                            NOT FOR PUBLICATION                                  JUN 12 2013

                                                                          MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TINNA PHILLIPE ALAZIZ,                           No. 08-73720

              Petitioner,                        Agency No. A078-759-103

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 3, 2013
                              Pasadena, California

Before:       KOZINSKI, Chief Judge, GOULD and N.R. SMITH, Circuit
              Judges.


       The BIA considered Alaziz’s explanation that her mother was the head of

the household, but found it insufficient. The IJ weighed all relevant positive

factors, including Alaziz’s family ties to the United States and her educational



          *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                            page 2
background, but found that they weren’t enough. Further, the grant of withholding

nullifies any danger of future persecution. Kalubi v. Ashcroft, 364 F.3d 1134,

1141 (9th Cir. 2004).


PETITION DENIED.